Faber, J.
Injunction pendente lite denied. A secondary boycott, as is here presented, prosecuted by pickets carrying signs denouncing plaintiff as an advertiser in the Brooklyn Daily Eagle, the employees of which are on strike, is within the very broad definition of the term “ labor dispute ” made in section 876-a of the Civil Practice Act, particularly subdivision 10, paragraph (c), which extends to “any * * * controversy arising out of the respective interests of employer and employee regardless of whether or not the disputants stand in the relation of employer and employee.” (Manhattan Steam Bakery, Inc., v. Schindler, 250 App. Div. 467.) That being so, it follows that the jurisdictional requirements of section 876-a (supra) must be applied; and since such are not supplied by the complaint the court is under the express prohibition of subdivision 1 of said section of issuing any injunction.